Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 26, 1988, which ruled that claimant was ineligible to receive benefits and charged him with a recoverable overpayment of benefits..
Since the material facts bearing on the Unemployment Insurance Appeal Board’s decision are virtually indistinguishable from those presented in Matter of Council (Roberts) (132 AD2d 437), the Board’s decision must stand (see, Matter of Dunford [Roberts], 111 AD2d 1067).
Decision affirmed, without costs. Weiss, J. P., Mikoll, Yesawich, Jr., Mercure and Harvey, JJ., concur.